Per Curiam:
Plaintiff, the infant, is eight years of age and never had any earning capacity. The father receives thirty-five dollars per week *342and the father’s sister has advanced one thousand dollars for the purpose of defraying medical expenses. Two daughters in the family are regularly employed as bookkeepers, receiving together sums amounting to thirty-six dollars a week. The infant is in a semi-private ward in a hospital, receiving proper care.
Nothing here set forth indicates such a financial status as would take the cause out of its regular course on the calendar by reason of complete destitution and inability longer to sustain Ufe, except as a pubhc charge.
There are many instances of greater hardship where we have refused to advance the case out of its regular order. Our repeated reversals of these improvident orders are not apparently sufficient caution to prevent granting of these applications in increasing number without circumstances warranting the exercise of the calendar court’s discretion. It is imperative now to declare our purpose to be most sparing in the affirmance of any grant of preference of tort causes on the ground of alleged destitution or asserted lack of financial resource. The impossibihty of accompHshing relative justice in these matters in so far as calendar position is concerned, constrains this court to rigidly enforce the doctrine that causes should be tried only in their regular order, except when most extraordinary circumstances appear in the moving papers as ground for preference.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Present —■ Clarke, P. J., Merrell, Finch, McAvoy and Martin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.